       Case 1:21-cv-15409 Document 1 Filed 08/16/21 Page 1 of 28 PageID: 1




NORRIS McLAUGHLIN, P.A.
Margaret Raymond-Flood, Esq.
400 Crossing Boulevard, 8th Floor
Bridgewater, New Jersey 08807
908-722-0700
Direct: 908-252-4228
Email: mrflood@norris-law.com
Attorneys for Defendants, University Correctional
Health Care, a constituent unit of Rutgers, The State
University of New Jersey (improperly pled as University
Correctional Healthcare) and Lisa Renee Mills

                                  :
JEFFREY DRURY,                    :                     UNITED STATES DISTRICT COURT
                                  :                    FOR THE DISTRICT OF NEW JERSEY
                       Plaintiff, :
                                  :                          CIVIL ACTION NO.:
          vs.                     :
                                  :                          ELECTRONICALLY FILED
UNIVERSITY CORRECTIONAL           :
HEALTHCARE, ET AL.,               :
                                  :                           NOTICE OF REMOVAL
                     Defendants. :
                                  :

       Pursuant to 28 U.S.C. §§ 1331, 1367, 1441, and 1446, Defendant, University

Correctional Health Care, a constituent unit of Rutgers, The State University of New Jersey

(improperly pled as University Correctional Healthcare) (“UCHC” or the “Removing

Defendant”), hereby removes this action, with full reservation of all defenses, including but not

limited to the defense that UCHC was not properly served with process, which had been pending

in the Superior Court of New Jersey, Law Division, Cumberland County, Docket No. L-333-20

(the “Subject Action”), to the United States District Court for the District of New Jersey, and

states as follows:

       1.      Complaint. On or about May 27, 2020, plaintiff, Jeffrey Drury (“Plaintiff”), filed

a “Verified Complaint and Jury Demand” (the “Complaint”) against the Removing Defendant,

Stacy Williams-Hall, Sherita Latimore-Collier, Bradley Kaufman, Lisa Renee Mills and
       Case 1:21-cv-15409 Document 1 Filed 08/16/21 Page 2 of 28 PageID: 2




fictitious John Doe defendants, asserting claims that include violations of the Civil Rights Act as

set forth in Counts One through Nine. See Complaint at paragraphs 49, 54, 58, 80, 86, 90, 120,

127 and 131. The docket number on the Complaint is CUM-L-333-20. Plaintiff sets forth claims

against the Removing Defendant in Counts Three, Six and Nine “in accordance with Monell

under the Civil Rights Act.” See Complaint at paragraphs 58, 90 and 131. A Monell claim under

the Civil Rights Act, as set forth against UCHC in Plaintiff’s Complaint, is derived from the

Supreme Court of the United States’ holding in Monell v. Department of Social Services of the

City of New York, 436 U.S. 658 (1978). In Monell, the Supreme Court’s decision was based on

an analysis of 42 U.S.C. §1983 and the related legislative history. That decision was not based on

a state civil rights statute. Accordingly, the Monell claims asserted against UCHC in Plaintiff’s

Complaint are based in federal law and raise a federal question. A copy of all pleadings and

orders obtained by the Removing Defendant from Plaintiff in this action are attached as Exhibit

A.

        2.      Basis for Jurisdiction in this Court. This Court has federal question jurisdiction

over this matter under 28 U.S.C. § 1331 which provides that “[t]he district courts shall have

original jurisdiction of all civil actions arising under the Constitution, laws, or treaties of the

United States.”

        3.      Consent. UCHC is the Removing Defendant and consents to removal. According

to the State Court Docket, Proofs of Service for defendants, Stacy Williams-Hall, Sherita

Latimore-Collier, Bradley Kaufman, and Lisa Renee Mills, have been filed. However, service

was not properly effectuated as these defendants were not personally served as is required under

New Jersey Court Rule 4:4-4(a)(1). The consent of defendants who have not been properly

served is not required for removal. 28 U.S.C. §1446(b)(2)(A). Copies of the purported Proofs of




                                                   2
       Case 1:21-cv-15409 Document 1 Filed 08/16/21 Page 3 of 28 PageID: 3




Service filed in the Subject Action are attached as Exhibit B. The remaining Doe Defendants are

identified as fictitious parties and have not, to the knowledge of the Removing Defendant, been

identified or served. The consent of unserved, fictitious defendants is not required for removal.

       4.      Notice Given. The Removing Defendant will file a true and correct copy of this

Notice of Removal with the Clerk of the Superior Court of New Jersey, Law Division,

Cumberland County, and serve same as set forth in the Declaration of Service submitted

herewith. See 28 U.S.C. §1446(d).

       5.      Removal is Timely. This Notice of Removal is signed pursuant to Fed. R. Civ. P.

11 and is timely filed within 30 days after July 23, 2021, the date the Removing Defendant

received a copy of Plaintiff’s Complaint and Summons at the Office of the Secretary. See 28

U.S.C. §1446(b). Upon information and belief, no other defendant was properly served pursuant

to the applicable court rules.

       6.      Pleadings and Process.        As required by 28 U.S.C. §1446(a), the Removing

Defendant has attached as Exhibit A to this Notice of Removal “a copy of all process, pleadings,

and orders served upon” it in this action.

       7.      Prerequisites. The prerequisites for removal under 28 U.S.C. § 1441 have been

met.

       8.      Venue. Removal to the United States District Court for the District of New Jersey

is appropriate because this action is being removed from the Superior Court of New Jersey,

Cumberland County, which is located within the District of New Jersey.

       9.      Defenses. By removing this action to this Court, the Removing Defendant does

not waive any defenses available to it.




                                                  3
       Case 1:21-cv-15409 Document 1 Filed 08/16/21 Page 4 of 28 PageID: 4




       10.     If any question arises as to the propriety of the removal of this action, the

Removing Defendant respectfully requests the opportunity to present a brief and oral argument

in support of its position that this case is removable.

       WHEREFORE the Removing Defendant respectfully requests that this Notice of

Removal be filed; that the Subject Action in the Superior Court of New Jersey, Cumberland

County, be removed to this District Court; and that no further proceedings be had in the Superior

Court of New Jersey, Cumberland County.

                                       NORRIS McLAUGHLIN, PA
                                       Attorneys for Defendants, University Correctional Health
                                       Care, a constituent unit of Rutgers, The State University of
                                       New Jersey (improperly pled as University Correctional
                                       Healthcare) and Lisa Renee Mills



                                       By:
                                               Margaret Raymond-Flood

Dated: August 16, 2021




                                                  4
      Case 1:21-cv-15409 Document 1 Filed 08/16/21 Page 5 of 28 PageID: 5




                           LOCAL RULE 11.2 CERTIFICATION

       Pursuant to Local Civil Rule 11.2, the undersigned hereby certifies that, at the time of

filing the within, the undersigned is not aware that the matter in controversy is the subject of

actions pending in any other court, or of any pending arbitration or administrative proceeding.



Dated: August 16, 2021
                                             Margaret Raymond-Flood




                                                5
          Case 1:21-cv-15409 Document 1 Filed 08/16/21 Page 6 of 28 PageID: 6



                                                         SUMMONS
Attorney(s) Peter Kober, Esq.
                                                                                   Superior Court of
Office Address 1864 Route 70 East
Town, State, Zip Code Cherry Hill, NJ 08003                                          New Jersey
                                                                                   Cumberland        County
Telephone Number (856) 761-5090                                                    Law               Division
Attorney(s) for Plaintiff Jeffrey Drury                                    Docket No:    CUM-L-000333-20
JEFFREY DRURY


         Plaintiff(s)
                                                                                    CIVIL ACTION
   vs.
                                                                                      SUMMONS
UNIVERSITY CORRECTIONAL
HEALTH CARE, et al.
     Defendant(s)

From The State of New Jersey To The Defendant(s) Named Above:

      The plaintiff, named above, has filed a lawsuit against you in the Superior Court of New Jersey. The complaint attached
to this summons states the basis for this lawsuit. If you dispute this complaint, you or your attorney must file a written
answer or motion and proof of service with the deputy clerk of the Superior Court in the county listed above within 35 days
from the date you received this summons, not counting the date you received it. (A directory of the addresses of each deputy
clerk of the Superior Court is available in the Civil Division Management Office in the county listed above and online at
http://www.njcourts.gov/forms/10153 deptyclerklawretpdf.) If the complaint is one in foreclosure, then you must file your
written answer or motion and proof of service with the Clerk of the Superior Court, Hughes Justice Complex,
P.O. Box 971. Trenton, NJ 08625-0971. A filing fee payable to the Treasurer. State of New Jersey and a completed Case
Information Statement (available from the deputy clerk of the Superior Court) must accompany your answer or motion when
it is filed. You must also send a copy of your answer or motion to plaintiffs attorney whose name and address appear above,
or to plaintiff, if no attorney is named above. A telephone call will not protect your rights; you must file and serve a written
answer or motion (with fee of $175.00 and completed Case 'Information Statement) if you want the court to hear your
defense.

     If you do not file and serve a written answer or motion within 35 days, the court may enter a judgment against you for
the relief plaintiff demands, plus interest and costs of suit. If judgment is entered against you, the Sheriff may seize your
money, wages or property to pay all or part of the judgment.

     If you cannot afford an attorney, you may call the Legal Services office in the county where you live or the Legal
Services of New Jersey Statewide Hotline at 1-888-LSNJ-LAW (1-888-576-5529). If you do not have an attorney and are
not eligible for free legal assistance, you may obtain a referral to an attorney by calling one of the Lawyer Referral Services.
A directory with contact information for local Legal Services Offices and Lawyer Referral Services is available in the Civil
Division Management Office in the county listed above and online at
http://www.njeourts.gov/forms/10153_deptyclerklawret pdf.

                                                                         7ate/k3ÇOrv      P1),Ng-rsutiO
                                                                          Clerk of the Superior Court


DATED: 07/22/2021
Name of Defendant to Be Served: University Correctional Health Care
Address of Defendant to Be Served: c/o Office of the Secretary, 7 College Ave, Rin 112, New Brunswick, NJ 08901



Revised 11/17/2014, CN 10792-English (Appendix XII-A)

                                                                                                                EXHIBIT A
        Li 1/4J IV I— LSJ %oil) LILI     LI    LI kJ IL t I   LI   . I     I   IVI   I   I   L/   LI   I I CAI 10 ILi.   L. Li V 4—t../e......../.71.1-C/ I   I ,J

        Case 1:21-cv-15409 Document 1 Filed 08/16/21 Page 7 of 28 PageID: 7



Peter Kober, Esq.
006481979
Kober Law Firm, LLC
1864 Route 70 East
Cherry Hill, NJ 08003
(856) 761-5090
Attorney for Plaintiff, Jeffrey Drury

JEFFREY DRURY,
                                                                                                         Superior Court of New Jersey
                                                                                                       Law Division: Cumberland County
                                       Plaintiff
                                                                                                          Docket No. CUM -L-
                                          V.
                                                                                                                         CIVIL ACTION
UNIVERSITY CORRECTIONAL HEALTHCARE,
STACY WILLIAMS-HALL, SHERITA LATIMORE- COLLIER                                                                      VERIFIED
BRADLEY KAUFMAN, LISA RENEE MILLS and                                                                               COMPLAINT
JOHN DOE(S) 1-100,                                                                                               AND JURY DEMAND

                                       Defendants


   JEFFREY DRURY, residing at South Woods State Prison, 215 S. Burlington Road, in the City of

Bridgeton, County of Cumberland, and State of New Jersey, by way of a complaint against the

above -named defendants, alleges as follows:



                                                                         COUNT I


   1.     Defendant, SHERITA LATIMORE-COLLIER, sued in her individual and official capacities, is

         a physician employed by Defendant, UNIVERSITY CORRECTIONAL HEALTHCARE, located

         at Stuyvesant Avenue & Whittlesey Rd., Trenton, Mercer County, New Jersey.

   2.     Defendant, BRADLEY KAUFMAN, sued in his individual and official capacities, is a

          physician employed by Defendant, UNIVERSITY CORRECTIONAL HEALTHCARE, located at

         Stuyvesant Avenue & Whittlesey Rd., Trenton, Mercer County, New Jersey.
      V   L.1J LI LI LI LI LI L. kJ   LI ‘-} I 4— I I 4- cl   . I   ki I   IVI   I   I L-,J   I I CA I I J I LI   LLJ V G-LIe— C./ CP-1- CI I I s..)

  Case 1:21-cv-15409 Document 1 Filed 08/16/21 Page 8 of 28 PageID: 8



3. Defendant, STACY WILLIAMS-HALL, sued in her individual and official capacities, is a

   nurse practitioner employed by Defendant, UNIVERSITY CORRECTIONAL HEALTHCARE,

   located at Stuyvesant Avenue & Whittlesey Rd., Trenton, Mercer County, New Jersey.

4. Defendant, LISA RENEE MILLS, sued in her individual and official capacities, is a nurse

   practitioner employed by Defendant, UNIVERSITY CORRECTIONAL HEALTHCARE, located

   at Stuyvesant Avenue & Whittlesey Rd., Trenton, Mercer County, New Jersey.

5. Defendant, UNIVERSITY CORRECTIONAL HEALTHCARE, is a corporate entity located at

   Stuyvesant Avenue & Whittlesey Rd., Trenton, Mercer County, New Jersey.

6. Defendants, JOHN DOE(S) 1-100, sued in their individual capacities, are fictitious

   persons, whose true identity is unknown, who came into contact with Plaintiff with

   regard to his medical needs while he was a prisoner of the State of New Jersey.

7. The individual defendants, SHERITA LATIMORE-COLLIER, BRADLEY KAUFMAN, STACY

   WILLIAMS-HALL and LISA RENEE MILLS were at all times relevant herein, acting under

   color of state law.

8. The corporate defendant, UNIVERSITY CORRECTIONAL HEALTHCARE, was at all times

   relevant herein, acting under color of state law.

9. The individual defendants, SHERITA LATIMORE-COLLIER, BRADLEY KAUFMAN, STACY

   WILLIAMS-HALL and LISA RENEE MILLS were at all times relevant herein "persons,"

   subject to suit under the Civil Rights Act.

10. The corporate defendant, UNIVERSITY CORRECTIONAL HEALTHCARE, was at all times

   relevant herein, a "person," subject to suit under the Civil Rights Act.

                                                                       2
    Li I V I- L.'.J   V t-1   kJ   G. 1 I 4. LI 4. kJ •J. I G.   1LI I       !VI   I 4-   I I Gill 0   I   .   L. Ls V L-LI 1- 1J CP, Cl I   I

  Case 1:21-cv-15409 Document 1 Filed 08/16/21 Page 9 of 28 PageID: 9



11. Suit against the defendants, SHERITA LATIMORE-COLLIER, BRADLEY KAUFMAN, STACY

   WILLIAMS-HALL, LISA RENEE MILLS and UNIVERSITY CORRECTIONAL HEALTHCARE, is

   brought under the Civil Rights Act.

12. Plaintiff, JEFFREY DRURY, was at all times relevant herein, serving a prison sentence as a

   consequence of conviction of a crime(s) in the New Jersey state prison system.

13. Plaintiff, JEFFREY DRURY, at all times relevant herein, during the course of serving a

   sentence in New Jersey state prison system for conviction of a crime, came under the

   care of Defendant, UNIVERSITY CORRECTIONAL HEALTHCARE, for his health care needs.

14. Defendant, UNIVERSITY CORRECTIONAL HEALTHCARE, was under contract with the

   State of New Jersey to service the medical needs of prisoners within the New Jersey

   state prison system.

15. On June 14, 2018, Plaintiff, JEFFREY DRURY, was on the 4-One-Right recreation yard of

   South Woods State Prison when he collapsed to the ground and lay there on the

   ground.

16. Upon trying to get up, Plaintiff realized he was unable to move his left leg from the knee

   down, attempting to move his left leg caused intense pain, and that he could not get up

   off the ground on his own, so he continued to lay on the ground.

17. Upon looking at his left knee, Plaintiff noticed his left kneecap was positioned up on his

   thighbone, his left leg from the knee down was bent backwards and his left heel was

   positioned up by his buttock; & his left heel couldn't be moved from that position.

                                                                         3
    LI IVLi
         I L-                1 IC.- kJ   . I I- *---1,J I   IVI   I   j "1*Li   J   I I CI I I   I   .   V 4.Li   LI .7/ .7 C., I   I

 Case 1:21-cv-15409 Document 1 Filed 08/16/21 Page 10 of 28 PageID: 10



18. Other prisoners immediately informed corrections officers on the recreation yard that

    Plaintiff was down on the ground, injured, couldn't get up on his own, and needed

   medical treatment.

19. Plaintiff was carried off the recreation yard by other inmates.

20. The inmate who carried Plaintiff by the leg in doing so extended Plaintiff's left leg; this

   caused Plaintiff to yell out in pain.

21. On June 14, 2018, Plaintiff was seen by Registered Nurse Donna, Last Name Unknown.

22. By the time of her examination, Plaintiff's left knee had begun to swell.

23. Nurse Donna cleaned and covered the wounds, applied ice and an ace bandage to the

   knee, and following her examination, Plaintiff was admitted into the Extended Care

   Unit.

24. On the morning of approximately June 18, 2018, Plaintiff was seen by Defendant,

   BRADLEY KAUFMAN.

25. Plaintiff informed Defendant, BRADLEY KAUFMAN, of how he injured his knee, his

   complaints, its appearance and his limitations.

26. After hearing from Plaintiff, Defendant, BRADLEY KAUFMAN, was knowledgeable about

   how Plaintiff injured his knee, his complaints, its appearance and his limitations.

27. Defendant, BRADLEY KAUFMAN, looked at the knee with the ace bandage off; said

   "wow, it's swollen;" poked it once with his index finger, causing Plaintiff to yell out in

   pain; and told Plaintiff he would reach back out to him.

                                                        4
            VV     G. V   ti ,..11 Z.- I I   e_ tiC-.LI   Si. I 4-       !VI   I   j   I   ClI h.) IL/.   Lt., V   I

 Case 1:21-cv-15409 Document 1 Filed 08/16/21 Page 11 of 28 PageID: 11



28. On June 18, 2018, Plaintiff had x-rays of his left knee taken inside the prison for the first

   time since the June 14, 2018 incident.

29. Following the completion of the x-rays to Plaintiff's left knee on June 14, 2018, the x-ray

   technician, first and last name unknown, showed Plaintiff his x-rays and told Plaintiff:

   "Dude, I've seen this before. See how high your kneecap is up on your thighbone. Your

   patella tendon is torn," and informed Plaintiff this kind of injury has to be fixed as soon

   as possible.

30. On June 20, 2018, Plaintiff had repeat x-rays of his left knee taken inside the prison by

   the same x-ray technician which showed the same results.

31. Defendant, BRADLEY KAUFMAN, never reached back out to Plaintiff following the

   consult on the morning of approximately June 18, 2018.

32. On the evening of approximately June 20, 2018, Plaintiff encountered Defendant,

   BRADLEY KAUFMAN, on the Extended Care Unit.

33. Plaintiff asked Defendant, BRADLEY KAUFMAN, for treatment to his left knee.

34. Plaintiff told Defendant, BRADLEY KAUFMAN, his left knee hurt severely, he couldn't

   walk, he couldn't bend the knee, the knee was swollen, and the x-rays had shown that

   his kneecap was up on his thighbone and his patella tendon must be torn.

35. After hearing from Plaintiff at this encounter, Defendant, BRADLEY KAUFMAN, was

   knowledgeable that Plaintiff's left knee was in severe pain, he couldn't walk, he couldn't

   bend the knee, the knee was swollen, and x-rays had shown that his kneecap was up on

   his thighbone and his patella tendon must be torn.

                                                                     5
    V IV I— L—   NJ' G-ll   kJ cu 1 C— I I6-V        kJ VI    I ICIIIO I I_i   L,LJ V t—Ve—l.1,..)-7C,

 Case 1:21-cv-15409 Document 1 Filed 08/16/21 Page 12 of 28 PageID: 12



36. Defendant, BRADLEY KAUFMAN, did not order immediate medical treatment.

37. On June 25, 2018, Defendant, BRADLEY KAUFMAN, still had not ordered immediate

   medical treatment.

38. On June 25, 2018, Plaintiff's left knee began to swell more; and his left leg became

   numb from his left calf to his heel and the outside of his left foot.

39. Plaintiff told nurse employees of Defendant, UNIVERSITY CORRECTIONAL HEALTHCARE,

   names unknown, in the Extended Care Unit of his new complaints that his left knee had

   begun to swell more; and his left leg had become numb from his left calf to his heel and

   the outside of his left foot.

40. After hearing from Plaintiff, nurse employees of Defendant, UNIVERSITY CORRECTIONAL

   HEALTHCARE, names unknown, in the Extended Care Unit were knowledgeable about

   Plaintiff's new complaints that his left knee had begun to swell more; and his left leg had

   become numb from his left calf to his heel and the outside of his left foot.

41. On approximately June 28, 2018, Licensed Practical Nurse Sharon, last name unknown,

   asked Plaintiff where he was having numbness; he explained it to her; she said she

   would tell the doctor immediately.

42. On July 2, 2018, Defendant, BRADLEY KAUFMAN, still had not ordered immediate

   medical treatment.

43. On approximately July 2, 2018, Plaintiff was transferred from the Extended Care Unit to

   general prison population.




                                                6
    V-) IVI   L.S.J V V 1-J   kJ   I L. I 1   —V   sf.   I Z.-   \J   I   IV!   I   I   kJ!   I I   10   I LJ.   Lk, V G. VC- L/ .110 I   I


 Case 1:21-cv-15409 Document 1 Filed 08/16/21 Page 13 of 28 PageID: 13



44. On approximately the first week of July, 2018, Plaintiff had his regularly scheduled

   chronic care consultation with Defendant, STACY WILLIAMS-HALL.

45. Defendant, STACY WILLIAMS-HALL, advised she would set Plaintiff up with the

   orthopedic doctor and would request an MRI.

46. Plaintiff was seen by Dr. Scott Miller in orthopedic consultation on July 31, 2018 at

   South Woods State Prison.

47. Dr. Miller diagnosed patella alta and a ruptured patellar tendon and specified the

   patient will require surgery to repair the tendon. Tendon should be repaired in the next

   2 months for the best chance of a good result from surgery."

48. Defendant, BRADLEY KAUFMAN's delay, inaction and/or inadequate/insufficient action

   in providing Plaintiff with emergency medical treatment from June 21, 2018 to

   approximately the first week in July, 2018 was deliberate indifference to a serious

   medical need.

49. The law recognizes that a person, acting in his/her individual capacity, may violate the

   Civil Rights Act if by his/her delay/inaction/inadequate/insufficient action, he/she can

   reasonably be said to have been deliberately indifferent to the Plaintiff's serious medical

   need.

50. The failure of the individual defendant, BRADLEY KAUFMAN, acting in his individual

   capacity, between June 21, 2018 and approximately the first week in July, 2018 to take

   action to see to it that Plaintiff's serious medical needs were met was such

   deliberate indifference to the Plaintiff's suffering so as to be in violation of Plaintiff's

                                                                                7
                     NJ- 4-kJ   kJ JI e- I I 4- kJ 4-kJ   J. le-.-frkJ I       IVI   I   kJ kJI   kl   I   CI I   I

     Case 1:21-cv-15409 Document 1 Filed 08/16/21 Page 14 of 28 PageID: 14



       right to be free of cruel and unusual punishment under the New Jersey Constitution,

       Article I Paragraph 12.

   51. As a direct and proximate result of the deliberate indifference of the individual

       defendant, acting in his individual capacity, to the serious medical needs of the Plaintiff,

       as aforesaid, Plaintiff, JEFFREY DRURY, suffered from a higher level of pain and disability

       longer in duration than would have been the case if his left knee had been promptly

       treated, and emotional distress.

   WHEREFORE, Plaintiff, JEFFREY DRURY, demands judgment against Defendant, BRADLEY

KAUFMAN, acting in his individual capacity, for compensatory damages, punitive damages,

reasonable attorney's fees, interest and costs of suit.


                                                                 COUNT ll

   52. Plaintiff, JEFFREY DRURY, repeats the allegations of the First Count, and incorporates the

       same by reference as if fully set forth at length herein.

   53. Defendant, BRADLEY KAUFMAN, was a person with final policy-making authority on

       whether Plaintiff would or would not get emergency medical treatment for his injuries

       of June 14, 2018, so that his decision represented final policy.

   54. The law recognizes that a person, acting in his official capacity, may violate the Civil

       Rights Act if by his action, although the need to take some other action is obvious, the

       inadequacy of existing practice is so likely to result in the violation of constitutional

       rights, that the policymaker can reasonably be said to have been deliberately indifferent

       to the Plaintiff's serious medical need.

                                                                           8
                              I I G- I I e....k./L-L/      I       IVI   I   kJ, s...."/kJ!   •J   I   V Lk)   -r Cl I I NJ

     Case 1:21-cv-15409 Document 1 Filed 08/16/21 Page 15 of 28 PageID: 15



   55. The delay/inaction and/or inadequate/insufficient action of Defendant, BRADLEY

       KAUFMAN, acting in his official capacity, as aforesaid, between June 21, 2018 and

       approximately the first week in July, 2018, to take action to see to it that Plaintiff's

       serious medical needs were met was such an inadequate practice so as to be deliberate

       indifference to a serious medical need, and in violation of Plaintiff's right to be free of

       cruel and unusual punishment under the New Jersey Constitution Article I Paragraph 12.

   56. As a direct and proximate result of the deliberate indifference of the individual

       defendant, acting in his official capacity, to the serious medical needs of the Plaintiff, as

       aforesaid, Plaintiff, JEFFREY DRURY, suffered from a higher level of pain and disability

       longer in duration than would have been the case if his left knee had been promptly

       treated, and emotional distress.

   WHEREFORE, Plaintiff, JEFFREY DRURY, demands judgment against Defendant, BRADLEY

KAUFMAN, acting in his official capacity, for compensatory damages, punitive damages,

reasonable attorney's fees, interest and costs of suit.



                                                        COUNT III

   57. Plaintiff, JEFFREY DRURY, repeats the allegations of the First-Second Counts, and

       incorporates the same by reference as if fully set forth at length herein.

   58. Defendant, UNIVERSITY CORRECTIONAL HEALTHCARE, may be liable in accordance with

       Monell under the Civil Rights Act for the establishment of a policy by Defendant,

       BRADLEY KAUFMAN, of delay/inaction and/or inadequate/insufficient action between

       June 21, 2018 and approximately the first week in July, 2018 to see to it that

                                                               9
      Li LIIV I-   V V V ‘1,1,-J- E.- V   LI %.11   I t- ti e..-V kJ. I     I    IVI   I   I l/   1 I C4110 IL/.   V   E-A../ C/-7 .1 I 1

     Case 1:21-cv-15409 Document 1 Filed 08/16/21 Page 16 of 28 PageID: 16



         Plaintiff's serious medical needs were met, which, when implemented by Defendant,

         UNIVERSITY CORRECTIONAL HEALTHCARE's medical staff, caused a deprivation of or

         interference with Plaintiff's state constitutional right.

    59. By being subjected to delay/inaction and/or inadequate/insufficient action to meet his

         serious medical needs, as aforesaid, between June 21, 2018 and approximately the first

         week in July, 2018, by reason of the implementation of a policy established by

         Defendant, UNIVERSITY CORRECTIONAL HEALTHCARE, in accordance with Monet!,

         Plaintiff, JEFFREY DRURY, was deprived of a state constitutional right or had a state

         constitutional right interfered with under N.J. Constitution Article I Paragraph 12.

    60. As a direct and proximate result of the promulgation of a policy that caused Plaintiff's

         rights to be violated in the Monell sense, as aforesaid, Plaintiff, JEFFREY DRURY, suffered

        from a higher level of pain and disability longer in duration than would have been the

         case if his left knee had been promptly treated, and emotional distress.

   WHEREFORE, Plaintiff, JEFFREY DRURY, demands judgment against Defendant, UNIVERSITY

CORRECTIONAL HEALTHCARE, for compensatory damages, punitive damages, reasonable

attorney's fees, interest and costs of suit.



                                                                          COUNT IV


    61. Plaintiff, JEFFREY DRURY, repeats the allegations of the First -Third Counts, and

        incorporates the same by reference as if fully set forth at length herein.




                                                                                10
   VIVI- L- - tJ i..) V 0 ,..,-/- C-,t../   ‘.., 01 C... I I f....t..I ‘...l.1 L., . I 4...-i'l.) I    IVI   I   I   I   Li I e.-,../   I I CII I..D   I L.I.   L. Li V Z.- LIE.. ,..../ C./ -7,:../ I   I ...l

 Case 1:21-cv-15409 Document 1 Filed 08/16/21 Page 17 of 28 PageID: 17



62. On October 9, 2019, Plaintiff was examined by Dr. Balazs Galdi, orthopedist.

63. Dr. Galdi took a history which was: 44-year-old male who is status post left patella

   tendon rupture [repair] in 08/2018 by Scott Miller at Saint Francis Hospital as well as a

   manipulation under anesthesia of left knee in January 2019 by a partner at Saint Francis,

   who presents for left knee pain and inability to extend the knee fully.

64. Dr. Galdi took the patient's complaints which were: patient states that he has anterior

   knee pain and due to the positioning of his patella, he is unable to bend his knee and

   extend his knee fully.

65. Dr. Galdi reviewed hospital x-rays which were taken that day which showed: patella alta.

66. Dr. Galdi's assessment was: extensor lag following patellar tendon repair in 2018.

67. Dr. Galdi's plan was: do physical therapy for three months. In three months, come back

   and we will see if he gets any strength back in his quads, as well as potentially do a

   revision of his patellar tendon repair.

68. Plaintiff arrived back at South Woods State Prison on October 9, 2019.

69. On 10/9/2019 and thereafter the persons responsible for Plaintiff's medical care were

   Defendants, LISA RENEE MILLS, STACY WILLIAMS-HALL and SHERITA LATIMORE-COLLIER.

70. Defendants, LISA RENEE MILLS, STACY WILLIAMS-HALL and SHERITA LATIMORE-COLLIER,

   were knowledgeable that per Dr. Galdi's orders, Plaintiff was to receive 3 months of

   physical therapy at the prison and after 3 months was to return to Dr. Galdi for re-

   assessment.

71. Defendants, LISA RENEE MILLS, STACY WILLIAMS-HALL and SHERITA LATIMORE-COLLIER,



                                                                                                      11
     1VI   L- V l-I   ad— G. \I   I I   *1. I e-. .   I   WI   IU   I   I   I I 09 I 10 I LI.   V 4- t../   N1-1
                                                                                                               I I

 Case 1:21-cv-15409 Document 1 Filed 08/16/21 Page 18 of 28 PageID: 18



    did not arrange for Plaintiff to have physical therapy.

72. Before March, 2020 Defendants, LISA RENEE MILLS, STACY WILLIAMS-HALL and SHERITA

    LATIMORE-COLLIER, did not arrange for Plaintiff to return to Dr. Galdi for re -assessment.

73. On or about February 27, 2020, Plaintiff told Defendant, STACY WILLIAMS-HALL, that he

    had not been given physical therapy as ordered by Dr. Galdi and he had not been

   returned to Dr. Galdi for re -assessment after three months as ordered by Dr. Galdi.

74. On or shortly after February 27, 2020, Defendant, STACY WILLIAMS-HALL, came into

   possession of a copy of Dr. Galdi's report of the October 9, 2019 examination.

75. Defendants, STACY WILLIAMS-HALL and SHERITA LATIMORE-COLLIER, were now

   knowledgeable that per Dr. Galdi's orders, Plaintiff was to receive 3 months of physical

   therapy at the prison and after 3 months was to return to Dr. Galdi for re -assessment.

76. Even after February 27, 2020, Defendants, STACY WILLIAMS-HALL and SHERITA

   LATIMORE-COLLIER, did not arrange for Plaintiff to have physical therapy.

77. On March 20, 2020, Defendant, STACY WILLIAMS-HALL, told Plaintiff she had put in a

   request for Plaintiff to be transported to Dr. Galdi.

78. Plaintiff has not been transported to Dr. Galdi for re -assessment to date.

79. Defendants, LISA RENEE MILLS, STACY WILLIAMS-HALL and SHERITA LATIMORE

   COLLIER's delay/denial, inaction and/or inadequate/insufficient action in providing

   Plaintiff with three months of physical therapy at the prison and after 3 months a return

   visit to Dr. Galdi for re-assessment from 10/10/2019 to mid -March 2020 was/is

   deliberate indifference.


                                                          12
                V          LI 'ii L.( I G. X../ C.— kJ   .   1 kJ   I    IV I   Ij   I el LII   4— ‘.../   I IG11110   I LI   L.L., V e—L/4...L,7-P-1- Cl I   I el


     Case 1:21-cv-15409 Document 1 Filed 08/16/21 Page 19 of 28 PageID: 19



    80. The law recognizes that a person, acting in his/her individual capacity, may violate the

       Civil Rights Act if by his/her delay/denial, inaction and/or insufficient action he/she can

       reasonably be said to have been deliberately indifferent to the Plaintiff's serious medical

       need.

    81. The failure of the individual defendants, LISA RENEE MILLS, STACY WILLIAMS-HALL and

       SHERITA LATIMORE-COLLIER, acting in their individual capacities, between October 10,

       2019 and mid -March 2020 to take action to see to it that Plaintiff's serious medical

       needs were met was such deliberate indifference to the Plaintiff's suffering so as to be

       in violation of Plaintiff's right to be free of cruel and unusual punishment under the New

       Jersey Constitution Article I Paragraph 12.

   82. As a direct and proximate result of the deliberate indifference of the individual

       defendants, acting in their individual capacities, to the serious medical needs of the

       Plaintiff, as aforesaid, Plaintiff, JEFFREY DRURY, suffered from and continues to suffer

       from a higher level of pain and disability continuing to the present and into the future

       than would have been the case if his left knee had been promptly treated according to

       Dr. Galdi's orders, and emotional distress.

   WHEREFORE, Plaintiff, JEFFREY DRURY, demands judgment against Defendants, LISA RENEE

MILLS, STACY WILLIAMS-HALL and SHERITA LATIMORE-COLLIER, acting in their individual

capacities, for compensatory damages, injunctive relief consisting of but not limited to an order

compelling the individual defendants to comply with Dr. Galdi's orders, punitive damages,

reasonable attorney's fees, interest and costs of suit.

                                                                        13
   VIVI— I-- el 0 LI 0 el 0 4. Li   LI J/   I 1 C..   Z.- V   . I G..   Ll I    IV I   I   I *1' k   I ICAII0 11-1.   LIE.. t./ 0"i' 0 I   I el

 Case 1:21-cv-15409 Document 1 Filed 08/16/21 Page 20 of 28 PageID: 20



                                                                        COUNT V


83. Plaintiff, JEFFREY DRURY, repeats the allegations of the First-Fourth Counts, and

    incorporates the same by reference as if fully set forth at length herein.

84. Defendants, LISA RENEE MILLS and STACY WILLIAMS-HALL, were persons with final

    policy-making authority on whether Plaintiff would or would not get three months of

    physical therapy at the prison and after three months a return visit to Dr. Galdi for re-

   assessment, so that their decision represented final policy.

85. Defendant, SHERITA LATIMORE-COLLIER, was a person with final policy-making

   authority on whether Plaintiff would or would not get three months of physical therapy

   at the prison and after three months a return visit to Dr. Galdi for re -assessment, so that

    her decision represented final policy.

86. The law recognizes that a person, acting in her official capacity, may violate the Civil

    Rights Act if by her action, although the need to take some other action is obvious, the

   inadequacy of existing practice is so likely to result in the violation of constitutional

   rights, that the policymaker can reasonably be said to have been deliberately indifferent

   to the Plaintiff's serious medical need.

87. The delay/denial, inaction and/or inadequate/insufficient action of Defendants, LISA

   RENEE MILLS, STACY WILLIAMS-HALL and SHERITA LATIMORE-COLLIER, acting in their

   official capacities, as aforesaid, between October 10, 2019 and mid -March 2020 to take

   action to see to it that Plaintiff's serious medical needs were met by providing Plaintiff

   with three months of physical therapy at the prison and after three months a return visit

                                                                               14
                              /.:-. 1 I   LI   1J LI. I 4—   7 IJ I    IV I   I   I s/ kJ I   a./   I   CI I IDLI.   L— LI V 4.— V   Cl I   I si

     Case 1:21-cv-15409 Document 1 Filed 08/16/21 Page 21 of 28 PageID: 21



       to Dr. Galdi for re-assessment was such an inadequate practice so as to be deliberate

       indifference to a serious medical need, and in violation of Plaintiff's right to be free of

       cruel and unusual punishment under the New Jersey Constitution Article I Paragraph 12.

   88. As a direct and proximate result of the deliberate indifference of the individual

       defendants, acting in their official capacities, to the serious medical needs of the

       Plaintiff, as aforesaid, Plaintiff, JEFFREY DRURY, suffered from and continues to suffer

       from a higher level of pain and disability continuing to the present and into the future

       than would have been the case if his left knee had been promptly treated according to

       Dr. Galdi's orders, and emotional distress.

   WHEREFORE, Plaintiff, JEFFREY DRURY, demands judgment against Defendants, LISA RENEE

MILLS, STACY WILLIAMS-HALL and SHERITA LATIMORE-COLLIER, acting in their official

capacities, for compensatory damages, injunctive relief consisting of but not limited to an order

compelling the individual defendants to comply with Dr. Galdi's orders, punitive damages,

reasonable attorney's fees, interest and costs of suit.


                                                             COUNT VI


   89. Plaintiff, JEFFREY DRURY, repeats the allegations of the First-Fifth Counts, and

       incorporates the same by reference as if fully set forth at length herein.

   90. Defendant, UNIVERSITY CORRECTIONAL HEALTHCARE, may be liable in accordance with

       Monell under the Civil Rights Act for the establishment of a policy by Defendants, LISA

       RENEE MILLS, STACY WILLIAMS-HALL and SHERITA LATIMORE-COLLIER, of delay/denial,

                                                                      15
               kJ LI LI LI LI   LI   LI LI! t..I I L. LI 4...td LI. I L. . 7LI I    IVI   I   I   I IC1110   I LI.   L. LI V L.- 'kJ   CP-i- NZ, I

     Case 1:21-cv-15409 Document 1 Filed 08/16/21 Page 22 of 28 PageID: 22



       inaction and/or inadequate/insufficient action between 10/10/2019 and mid -March

       2020 to see to it that Plaintiff's serious medical needs were/are met, which, when

       implemented by Defendant, UNIVERSITY CORRECTIONAL HEALTHCARE's medical staff,

       caused/causes a deprivation of or interference with Plaintiff's state constitutional right.

    91. By being subjected to delay/denial, inaction and/or inadequate/insufficient action to

       meet his serious medical needs, as aforesaid, between October 10, 2019 and mid -March

       2020, by reason of the implementation of a policy established by Defendant,

       UNIVERSITY CORRECTIONAL HEALTHCARE, in accordance with Monet!, Plaintiff, JEFFREY

       DRURY, was deprived of a state constitutional right or had a state constitutional right

       interfered with under the New Jersey Constitution Article I Paragraph 12.

   92. As a direct and proximate result of the promulgation of a policy that caused Plaintiff's

       rights to be violated in the Monell sense, as aforesaid, Plaintiff, JEFFREY DRURY, suffered

       from and continues to suffer from a higher level of pain and disability continuing to the

       present and into the future than would have been the case if his left knee had been

       promptly treated according to Dr. Galdi's orders, and emotional distress.

   WHEREFORE, Plaintiff, JEFFREY DRURY, demands judgment against Defendant, UNIVERSITY

CORRECTIONAL HEALTHCARE, for compensatory damages, injunctive relief consisting of but not

limited to an order compelling the defendant to comply with Dr. Galdi's orders, punitive

damages, reasonable attorney's fees, interest and costs of suit.




                                                                                   16
       I VI   L-          Lt./   LI 01 4. I I   I      I   IVI   I   II   LiI AC
                                                                               -0   I I CAI 10 I 1.-/.   L. Li V Z- LI L. LI C.P-1- Cl I   I 0

 Case 1:21-cv-15409 Document 1 Filed 08/16/21 Page 23 of 28 PageID: 23



                                                    COUNT VII



93. Plaintiff, JEFFREY DRURY, repeats the allegations of the First-Sixth Counts, and

   incorporates the same by reference as if fully set forth at length herein.

94. On or about January 25, 2019, Plaintiff was diagnosed with Helicobacter pylori (H. pylori)

   infection.

95. H. pylori infection is treatable with antibiotics and a proton pump inhibitor (PPI).

96. Beginning on or about January 25, 2019, Plaintiff was administered antibiotics and PPI

   for H. pylori infection by the prison medical staff.

97. The determination of whether or not the H. pylori infection has been abated requires

   the taking of a stool sample from the patient.

98. The stool sample to determine whether the H. pylori infection has abated must be taken

   after the patient is off all antibiotics for two weeks and off all PPI for one-two weeks.

99. Any lingering antibiotics or PPI in the patient's system when the stool sample is taken

   can result in a false negative test for H. pylori.

100.               Plaintiff was administered antibiotics and PPI for H. pylori infection by the prison

   medical staff through February 8, 2019.

101.               Plaintiff was administered antibiotics and PPI for H. pylori infection by the prison

   medical staff again beginning on February 21, 2019.

102.               Plaintiff was administered antibiotics for H. pylori infection by the prison medical

   staff through March 7, 2019.




                                                           17
 %...1‘../ IVI                 I e- I I 4. kJ 4- Li   i.   I   . -i"Li   I   IVI   I   I l;   Li I   C.- Li   I I GI I I0LI.   L V V 4- Li L. kJ 0-7 :"./ I   I Li


 Case 1:21-cv-15409 Document 1 Filed 08/16/21 Page 24 of 28 PageID: 24



103.             On March 15, 2019, Plaintiff was still being administered PPI for H. pylori

      infection by the prison medical staff.

104.             On March 15, 2019, the prison medical staff took a stool sample from Plaintiff.

105.             The stool sample taken from Plaintiff on March 15, 2019 wasn't taken after the

      patient was off all antibiotics for two weeks.

106.             The stool sample taken form Plaintiff on March 15, 2019 wasn't taken after the

      patient was off all PPI for one-two weeks.

107.             The stool sample taken from Plaintiff on March 15, 2019 was negative for H.

     pylori infection.

108.             The negative stool sample taken from Plaintiff on March 15, 2019 was, within

      reasonable medical probability, subject to being a false negative for H. pylori infection.

109.             On June 11, 2019, Plaintiff was seen in a telemed consultation by Dr. Chowdhury,

     gastroenterologist.

110.             Dr. Chowdhury advised, on June 11, 2019, Plaintiff "can have another stool

     specimen for H. pylori antibodies."

111.             On June 11, 2019 and thereafter the persons responsible for Plaintiff's medical

     care were Defendants, LISA RENEE MILLS/STACY WILLIAMS-HALL and SHERITA

     LATIMORE-COLLIER.

112.             Defendants, LISA RENEE MILLS/STACY WILLIAMS-HALL and SHERITA LATIMORE-

     COLLIER were knowledgeable that Dr. Chowdhury's directive was Plaintiff "can have

     another stool specimen for H. pylori antibodies."

                                                                             18
CUM-L-000333-20 11/30/2020 3:04:02 PM Pg 1 of 1 Trans ID: LCV20202163367
Case 1:21-cv-15409 Document 1 Filed 08/16/21 Page 25 of 28 PageID: 25




                                                                       EXHIBIT B
CUM-L-000333-20 11/30/2020 3:00:53 PM Pg 1 of 1 Trans ID: LCV20202163174
Case 1:21-cv-15409 Document 1 Filed 08/16/21 Page 26 of 28 PageID: 26
CUM-L-000333-20 11/30/2020 2:59:35 PM Pg 1 of 1 Trans ID: LCV20202163007
Case 1:21-cv-15409 Document 1 Filed 08/16/21 Page 27 of 28 PageID: 27
CUM-L-000333-20 11/30/2020 3:02:28 PM Pg 1 of 1 Trans ID: LCV20202163339
Case 1:21-cv-15409 Document 1 Filed 08/16/21 Page 28 of 28 PageID: 28
